                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


      UNITED STATES OF                                              CRIMINAL ACTION
      AMERICA

      VERSUS                                                        14-148

      MELVIN LEWIS II                                               SECTION: “J”


                                      ORDER & REASONS

          Before the Court is a Motion for Post-Conviction Relief under 28 U.S.C. § 2255

(Rec. Doc. 137) filed by Petitioner, Melvin Lewis, II. The Government opposes the

motion. (Rec. Doc. 141). Considering the motion and memoranda, the record, and the

applicable law, the Court finds that the motion should be DENIED.

                      FACTS AND PROCEDURAL BACKGROUND 1

          Petitioner was charged by complaint with mail fraud and sending threatening

communications. (Rec. Doc. 1). Upon request by Petitioner, the Magistrate Judge

allowed his public defender to withdraw from the case so Petitioner could represent

himself. (Rec. Doc. 15). The grand jury indicted Petitioner on thirty-seven counts of

mail fraud. (Rec. Doc. 16).

          At his arraignment, Petitioner refused to enter a plea, claiming that he was

not the person named in the indictment. (Rec. Doc. 27). The Magistrate Judge entered

a plea of not guilty. (Id.). Petitioner also refused to sign a waiver of assistance of

counsel. (Id.). At a later hearing to determine counsel, another Magistrate Judge



1   Facts taken from the Government’s Opposition (Rec. Doc. 141).
reappointed the public defender. (Rec. Doc. 29). Although Petitioner denied he was

the person in the indictment and stated he did not recognize the court’s jurisdiction,

the Magistrate Judge found that Petitioner did not waive his right to counsel, and he

did not want to represent himself. (Rec. Doc. 28).

       Later, Petitioner refused to meet with his attorney, returned discovery to her,

and sent her a note stating that her services were no longer needed. (Rec. Doc. 33).

Months later, Petitioner sent his attorney another note, saying, “I do not want to be

represented by anybody. I do not need assistance of counsel. I need to speak to a

reputable counselor about my criminal complaint.” (Rec. Doc. 44). Petitioner’s

attorney was allowed to withdraw, and another attorney from the Criminal Justice

Act Panel was appointed. (Rec. Docs. 45, 47).

       Before the trial commenced, Petitioner again moved to represent himself, but

the district court denied his motion. (Rec. Doc. 78). Petitioner then waived his right

to a jury trial, and the government and defendant proceeded to trial before the district

court on thirty of the thirty-seven counts of mail fraud in the indictment. (Rec. Doc.

80).

       At the conclusion of the trial, the district court found Petitioner guilty on all

thirty counts of mail fraud. (Id.). Petitioner was sentenced to twenty years of

imprisonment. (Rec. Doc. 93). Petitioner’s conviction and sentence were affirmed by

the Fifth Circuit Court of Appeals on September 29, 2017. (Rec. Doc. 114).

       On March 24, 2021, Petitioner filed the instant motion for post-conviction relief

under 28 U.S.C. § 2255, alleging that he received ineffective assistance of counsel,




                                           2
various violations of his “sovereign citizen” status, and that the government never

presented his criminal complaint to a federal grand jury.

                                 LEGAL STANDARD

      28 U.S.C. § 2255(a) provides that a federal prisoner serving a court-imposed

sentence may move the court that imposed the sentence to vacate, set aside or correct

the sentence. Only a narrow set of claims are cognizable on a § 2255 motion. The

statute identifies four bases on which a motion may be made: (1) the sentence was

imposed in violation of the Constitution or laws of the United States; (2) the court

was without jurisdiction to impose the sentence; (3) the sentence exceeds the

statutory maximum sentence; or (4) the sentence is “otherwise subject to collateral

attack.” Id. A claim of error that is neither constitutional nor jurisdictional is not

cognizable in a § 2255 proceeding unless the error constitutes “a fundamental defect

which inherently results in a complete miscarriage of justice.” United States v.

Addonizio, 442 U.S. 178, 185 (1979) (quoting Hill v. United States, 368 U.S. 424, 428

(1962)).

      When a § 2255 motion is filed, the district court must first conduct a

preliminary review. “If it plainly appears from the motion, any attached exhibits, and

the record of prior proceedings that the moving party is not entitled to relief, the judge

must dismiss the motion.” Rules Governing Section 2255 Proceedings, Rule 4(b). If

the motion raises a non-frivolous claim to relief, the court must order the government

to file a response or to take other appropriate action. Id. After reviewing the

government’s answer, any transcripts and records of prior proceedings, and any




                                            3
supplementary materials submitted by the parties, the court must determine

whether an evidentiary hearing is warranted. Rules Governing Section 2255

Proceedings, Rule 8. An evidentiary hearing must be held unless “the motion and the

files and records of the case conclusively show that the prisoner is entitled to no

relief.” 28 U.S.C. § 2255(b). No evidentiary hearing is required, however, if the

prisoner fails to produce any “independent indicia of the likely merit of [his]

allegations.” United States v. Edwards, 442 F.3d 258, 264 (5th Cir. 2006) (quoting

United States v. Cervantes, 132 F.3d 1106, 1110 (5th Cir. 1998)).

      Additionally, the Court recognizes that the defendant’s pro se complaint must

be construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972); see also Hernandez

v. Thaler, 630 F.3d 420, 426 (5th Cir. 2011) (“The filings of a federal habeas petitioner

who is proceeding pro se are entitled to the benefit of liberal construction.”).

                                    DISCUSSION

      Pursuant to 28 U.S.C. § 2255(f), all § 2255 petitions must be filed within one

year of: (1) the date on which the judgment of conviction becomes final; (2) the date

on which the governmental impediment to making a motion in violation of the

Constitution or laws of the United States is removed; (3) the date on which the newly-

recognized right asserted was initially recognized by the United States Supreme

Court and made retroactively applicable to cases on collateral review; or (4) the date

on which the facts supporting the claim or claims presented could have been

discovered through the exercise of due diligence.




                                            4
       Beginning with the first prong, Petitioner did not file the instant § 2255 motion

within one year of the date on which his conviction became final. When a defendant

has sought appellate review, his judgment of conviction becomes final “when the time

expires for filing a petition for certiorari contesting the appellate court’s affirmation

of the conviction.” Clay v. United States, 537 U.S. 522, 525 (2003). A petition for writ

of certiorari must be filed within 90 days of the entry of the appellate court’s

judgment. Sup. Ct. R. 13. Petitioner’s conviction and sentence were affirmed by the

Fifth Circuit Court of Appeals on September 29, 2017. (Rec. Doc. 114). Thus, since he

did not file a petition for writ of certiorari, Petitioner’s conviction became final on

December 28, 2017. As stated above, Petitioner did not file the instant § 2255 motion

until March 24, 2021. Accordingly, Petitioner failed to meet the first timeliness prong

of § 2255(f).

       The second prong is likewise not satisfied, as Petitioner has not identified any

impediment created by government action that prevented Petitioner from timely

filing his § 2255 motion.

       The third prong is also not satisfied, as Petitioner failed to cite a single

Supreme Court case that confers upon him a new substantive constitutional right, let

alone one that would apply retroactively to his case.

       Finally, Petitioner failed to satisfy the fourth prong, which allows a petitioner

to seek relief within one year of the time the facts presented in the application could

have been discovered through due diligence. In the instant case, Petitioner alleges

ineffective assistance of counsel, various violations of his “sovereign citizen” status,




                                           5
and that the criminal complaint against Petitioner was never presented to a federal

grand jury. The facts supporting any of Petitioner’s claims, if true, should have been

known or discoverable by Petitioner through the exercise of due diligence within one

year of the date his conviction became final. Thus, the fourth prong is not satisfied.

      Based on the foregoing, the Court finds that Petitioner fails to satisfy any of

the prongs enumerated by § 2255(f), and his application for relief is, therefore,

untimely.

                                   CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Melvin Lewis, II’s Motion for Post-

Conviction Relief under 28 U.S.C. § 2255 (Rec. Doc. 137) is DENIED.

      New Orleans, Louisiana, this 12th day of July, 2021.




                                               CARL J. BARBIER
                                               UNITED STATES DISTRICT JUDGE




                                           6
